UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04627 Name of Registrant: Vanguard Convertible Securities Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2012 Item 1: Schedule of Investments Vanguard Convertible Securities Fund Schedule of Investments As of August 31, 2012 Face Market Maturity Amount Value Coupon Date Currency ($000) ($000) Convertible Bonds (86.6%) Consumer Discretionary (8.9%) 1 Goldman Sachs Group Inc. Cvt. (Convertible into Ford Motor Co.) 0.250% 2/28/17 USD 4,640 4,071 Group 1 Automotive Inc. Cvt. 2.250% 6/15/36 USD 6,650 7,382 Hengdeli Holdings Ltd. Cvt. 2.500% 10/20/15 HKD 22,000 2,780 1 Iconix Brand Group Inc. Cvt. 2.500% 6/1/16 USD 3,365 3,340 Interpublic Group of Cos. Inc. Cvt. 4.750% 3/15/23 USD 2,585 2,814 Intime Department Store Group Co. Ltd. Cvt. 1.750% 10/27/13 HKD 19,000 2,526 1 Lennar Corp. Cvt. 2.000% 12/1/20 USD 6,115 7,888 Liberty Interactive LLC Cvt. 3.125% 3/30/23 USD 3,355 4,378 MGM Resorts International Cvt. 4.250% 4/15/15 USD 27,425 27,699 Newford Capital Ltd. Cvt. 0.000% 5/12/16 USD 5,700 5,579 Nokian Renkaat OYJ Cvt. 0.000% 6/27/14 EUR 3,100 4,691 Power Regal Group Ltd. Cvt. 2.250% 6/2/14 HKD 19,180 3,066 1 priceline.com Inc. Cvt. 1.000% 3/15/18 USD 28,925 30,263 Ryland Group Inc. Cvt. 1.625% 5/15/18 USD 11,100 12,543 Sekisui House Ltd. Cvt. 0.000% 7/5/16 JPY 150,000 1,948 Standard Pacific Corp. Cvt. 1.250% 8/1/32 USD 15,025 16,302 Steinhoff Finance Holding GmbH Cvt. 5.000% 5/22/16 EUR 5,550 7,536 Steinhoff Finance Holding GmbH Cvt. 4.500% 3/31/18 EUR 200 246 TUI Travel PLC Cvt. 6.000% 10/5/14 GBP 200 316 TUI Travel PLC Cvt. 4.900% 4/27/17 GBP 1,900 2,875 Consumer Staples (1.6%) Aeon Co. Ltd. Cvt. 0.300% 11/22/13 JPY 107,000 1,452 Glory River Holdings Ltd. Cvt. 1.000% 7/29/15 HKD 24,100 3,140 Marine Harvest ASA Cvt. 4.500% 2/23/15 EUR 700 984 Olam International Ltd. Cvt. 6.000% 10/15/16 USD 4,500 4,916 Pescanova SA Cvt. 6.750% 3/5/15 EUR 2,050 2,579 Pescanova SA Cvt. 5.125% 4/20/17 EUR 1,850 2,094 Tyson Foods Inc. Cvt. 3.250% 10/15/13 USD 4,670 5,119 Unicharm Corp. Cvt. 0.000% 9/24/15 JPY 310,000 4,746 Wilmar International Ltd. Cvt. 0.000% 12/18/12 USD 2,000 2,335 Energy (7.5%) BPZ Resources Inc. Cvt. 6.500% 3/1/15 USD 9,035 6,257 Cie Generale de Geophysique - Veritas Cvt. 1.750% 1/1/16 EUR 2,060 2,995 Endeavour International Corp. Cvt. 5.500% 7/15/16 USD 7,960 7,184 Exterran Holdings Inc. Cvt. 4.250% 6/15/14 USD 5,055 5,491 Goodrich Petroleum Corp. Cvt. 5.000% 10/1/29 USD 340 320 Helix Energy Solutions Group Inc. Cvt. 3.250% 3/15/32 USD 17,385 18,645 1 Hornbeck Offshore Services Inc. Cvt. 1.500% 9/1/19 USD 19,210 19,546 Hornbeck Offshore Services Inc. Cvt. 1.625% 11/15/26 USD 2,430 2,540 Lukoil International Finance BV Cvt. 2.625% 6/16/15 USD 5,300 5,674 Paladin Energy Ltd. Cvt. 3.625% 11/4/15 USD 3,866 3,416 Paladin Energy Ltd. Cvt. 6.000% 4/30/17 USD 1,272 1,260 1 PDC Energy Inc. Cvt. 3.250% 5/15/16 USD 7,010 6,782 Pembina Pipeline Corp. Cvt. 5.750% 12/31/18 CAD 3,360 3,698 Pembina Pipeline Corp. Cvt. 5.750% 11/30/20 CAD 185 204 Petrominerales Ltd. Cvt. 2.625% 8/25/16 USD 1,900 1,827 Progress Energy Resources Corp. Cvt. 5.250% 10/31/14 CAD 3,132 4,020 Seadrill Ltd. Cvt. 3.375% 10/27/17 USD 2,100 2,909 1 Stone Energy Corp. Cvt. 1.750% 3/1/17 USD 23,900 21,988 Subsea 7 SA Cvt. 2.250% 10/11/13 USD 3,500 4,081 Technip SA Cvt. 0.500% 1/1/16 EUR 831 1,254 TMK Bonds SA Cvt. 5.250% 2/11/15 USD 4,100 4,092 Financials (11.9%) 1 American Equity Investment Life Holding Co. Cvt. 3.500% 9/15/15 USD 15,465 17,611 1 American Equity Investment Life Holding Co. Cvt. 5.250% 12/6/29 USD 2,582 3,424 1 Amtrust Financial Services Inc. Cvt. 5.500% 12/15/21 USD 9,645 11,104 Annaly Capital Management Inc. Cvt. 4.000% 2/15/15 USD 1,375 1,743 Annaly Capital Management Inc. Cvt. 5.000% 5/15/15 USD 8,590 8,654 BES Finance Ltd. Cvt. 1.625% 4/15/13 USD 5,600 5,359 1 BioMed Realty LP Cvt. 3.750% 1/15/30 USD 5,915 6,876 CapitaCommercial Trust Cvt. 2.500% 9/12/17 SGD 2,500 2,047 CapitaLand Ltd. Cvt. 2.875% 9/3/16 SGD 4,750 3,780 China Overseas Grand Oceans Finance Cayman Ltd. Cvt. 2.000% 3/21/17 HKD 27,000 3,633 1 DFC Global Corp. Cvt. 3.250% 4/15/17 USD 14,490 15,993 DFC Global Corp. Cvt. 3.000% 4/1/28 USD 8,726 10,133 Fidelity National Financial Inc. Cvt. 4.250% 8/15/18 USD 9,600 10,896 Fonciere Des Regions Cvt. 3.340% 1/1/17 EUR 3,453 4,288 Forest City Enterprises Inc. Cvt. 4.250% 8/15/18 USD 22,052 22,272 Graubuendner Kantonalbank Cvt. 2.000% 5/8/14 CHF 4,390 4,762 1 Host Hotels & Resorts LP Cvt. 2.500% 10/15/29 USD 14,370 18,447 Industrivarden AB Cvt. 2.500% 2/27/15 EUR 1,950 2,851 Industrivarden AB Cvt. 1.875% 2/27/17 EUR 1,350 1,733 KFW Cvt. 1.500% 7/30/14 EUR 1,200 1,825 1 NorthStar Realty Finance LP Cvt. 7.500% 3/15/31 USD 12,075 12,815 Old Republic International Corp. Cvt. 3.750% 3/15/18 USD 8,515 8,302 ORIX Corp. Cvt. 1.000% 3/31/14 JPY 300,000 4,369 QBE Funding Trust Cvt. 0.000% 5/12/30 USD 2,955 1,899 Sherson Ltd. Cvt. 0.000% 6/4/14 HKD 36,070 5,569 Shui On Land Ltd. Cvt. 4.500% 9/29/15 CNY 4,000 615 Siemens Financieringsmaatschappij NV Cvt. 1.050% 8/16/17 USD 2,000 1,980 Siemens Financieringsmaatschappij NV Cvt. 1.650% 8/16/19 USD 1,000 992 1 SL Green Operating Partnership LP Cvt. 3.000% 10/15/17 USD 655 756 Wereldhave NV Cvt. 2.875% 11/18/15 EUR 2,750 3,355 Health Care (19.9%) Accuray Inc. Cvt. 3.750% 8/1/16 USD 2,150 2,120 Brookdale Senior Living Inc. Cvt. 2.750% 6/15/18 USD 26,990 28,677 Chemed Corp. Cvt. 1.875% 5/15/14 USD 6,955 7,190 Gilead Sciences Inc. Cvt. 1.625% 5/1/16 USD 24,450 34,505 Hologic Inc. Cvt. 2.000% 12/15/37 USD 15,900 17,569 Hologic Inc. Cvt. 2.000% 3/1/42 USD 13,885 13,468 Insulet Corp. Cvt. 3.750% 6/15/16 USD 4,839 5,335 Integra LifeSciences Holdings Corp. Cvt. 1.625% 12/15/16 USD 16,108 15,967 1 Isis Pharmaceuticals Inc. Cvt. 2.750% 10/1/19 USD 12,703 14,323 LifePoint Hospitals Inc. Cvt. 3.500% 5/15/14 USD 13,324 14,207 1 Medicines Co. Cvt. 1.375% 6/1/17 USD 7,600 8,541 Medicis Pharmaceutical Corp. Cvt. 1.375% 6/1/17 USD 14,255 14,041 Medivation Inc. Cvt. 2.625% 4/1/17 USD 3,115 4,061 Molina Healthcare Inc. Cvt. 3.750% 10/1/14 USD 10,835 11,919 NuVasive Inc. Cvt. 2.750% 7/1/17 USD 5,550 5,203 Omnicare Inc. Cvt. 3.750% 4/1/42 USD 33,729 32,000 Orpea Cvt. 3.880% 1/1/16 EUR 2,563 3,357 1 PSS World Medical Inc. Cvt. 3.125% 8/1/14 USD 10,690 12,734 Qiagen Euro Finance SA Cvt. 3.250% 5/16/26 USD 3,500 4,178 Salix Pharmaceuticals Ltd. Cvt. 2.750% 5/15/15 USD 361 436 1 Salix Pharmaceuticals Ltd. Cvt. 1.500% 3/15/19 USD 25,810 25,649 Sawai Pharmaceutical Co. Ltd. Cvt. 0.000% 9/17/15 JPY 188,000 2,662 Teleflex Inc. Cvt. 3.875% 8/1/17 USD 8,990 10,968 1 United Therapeutics Corp. Cvt. 1.000% 9/15/16 USD 15,665 20,032 Volcano Corp. Cvt. 2.875% 9/1/15 USD 7,920 9,514 1 Wright Medical Group Inc. Cvt. 2.000% 8/15/17 USD 10,650 11,302 Industrials (9.7%) Abengoa SA Cvt. 4.500% 2/3/17 EUR 2,150 2,282 1 Air Lease Corp. Cvt. 3.875% 12/1/18 USD 20,615 21,233 Asahi Glass Co. Ltd. Cvt. 0.000% 11/14/14 JPY 185,000 2,324 Avis Budget Group Inc. Cvt. 3.500% 10/1/14 USD 11,180 13,989 1 Barnes Group Inc. Cvt. 3.375% 3/15/27 USD 1,885 2,001 2 Barnes Group Inc. Cvt. 3.375% 3/15/27 USD 7,740 8,214 1 CBIZ Inc. Cvt. 4.875% 10/1/15 USD 2,435 2,411 Chart Industries Inc. Cvt. 2.000% 8/1/18 USD 9,560 12,093 Covanta Holding Corp. Cvt. 3.250% 6/1/14 USD 15,745 18,500 GenCorp Inc. Cvt. 4.063% 12/31/39 USD 3,650 4,476 Greenbrier Cos. Inc. Cvt. 3.500% 4/1/18 USD 13,795 11,898 1 Kaman Corp. Cvt. 3.250% 11/15/17 USD 5,380 6,335 Kloeckner & Co. Financial Services SA Cvt. 2.500% 12/22/17 EUR 3,300 3,730 Larsen & Toubro Ltd. Cvt. 3.500% 10/22/14 USD 2,600 2,617 1 Lufthansa Malta Blues LP Cvt. 0.750% 4/5/17 EUR 1,388 1,832 Misarte Cvt. 3.250% 1/1/16 EUR 2,842 4,075 Nexans SA Cvt. 4.000% 1/1/16 EUR 2,485 3,327 Nidec Corp. Cvt. 0.000% 9/18/15 JPY 100,000 1,275 PB Issuer No 2 Ltd. Cvt. 1.750% 4/12/16 USD 2,810 2,625 Russel Metals Inc. Cvt. 7.750% 9/30/16 CAD 3,325 3,907 San Miguel Corp. Cvt. 2.000% 5/5/14 USD 5,400 5,578 SGL Carbon SE Cvt. 0.750% 5/16/13 EUR 450 566 SGL Carbon SE Cvt. 2.750% 1/25/18 EUR 2,900 3,693 SM Investments Corp. Cvt. 1.625% 2/15/17 USD 3,600 3,744 Societa Iniziative Autostradali e Servizi SPA Cvt. 2.625% 6/30/17 EUR 1,682 1,940 Tem SAS Cvt. 4.250% 1/1/15 EUR 1,758 2,330 1 Titan Machinery Inc. Cvt. 3.750% 5/1/19 USD 8,005 7,345 Wabash National Corp. Cvt. 3.375% 5/1/18 USD 7,255 7,083 Information Technology (17.5%) Atos Cvt. 2.500% 1/1/16 EUR 2,466 3,765 AU Optronics Corp. Cvt. 0.000% 10/13/15 USD 3,200 2,536 BroadSoft Inc. Cvt. 1.500% 7/1/18 USD 7,695 8,609 BroadSoft Inc. Cvt. 1.500% 7/1/18 USD 565 632 Cap Gemini SA Cvt. 3.500% 1/1/14 EUR 1,402 1,965 1 Ciena Corp. Cvt. 3.750% 10/15/18 USD 15,705 16,529 Comtech Telecommunications Corp. Cvt. 3.000% 5/1/29 USD 8,880 9,457 1 CSG Systems International Inc. Cvt. 3.000% 3/1/17 USD 9,590 10,705 1 DealerTrack Holdings Inc. Cvt. 1.500% 3/15/17 USD 7,120 7,440 Econocom Group Cvt. 4.000% 6/1/16 EUR 1,946 2,506 Electronic Arts Inc. Cvt. 0.750% 7/15/16 USD 885 819 Hanwha SolarOne Co. Ltd. Cvt. 3.500% 1/15/18 USD 1,953 1,406 Hon Hai Precision Industry Co. Ltd. Cvt. 0.000% 10/12/13 USD 100 101 Ingenico Cvt. 2.750% 1/1/17 EUR 407 683 Intel Corp. Cvt. 2.950% 12/15/35 USD 5,745 6,413 Intel Corp. Cvt. 3.250% 8/1/39 USD 5,259 6,817 Ixia Cvt. 3.000% 12/15/15 USD 9,726 10,966 Lam Research Corp. Cvt. 0.500% 5/15/16 USD 6,515 6,271 Lam Research Corp. Cvt. 1.250% 5/15/18 USD 10,760 10,545 Linear Technology Corp. Cvt. 3.000% 5/1/27 USD 6,850 7,175 Mentor Graphics Corp. Cvt. 4.000% 4/1/31 USD 14,845 17,035 Micron Technology Inc. Cvt. 1.875% 6/1/27 USD 9,684 8,716 1 Micron Technology Inc. Cvt. 1.500% 8/1/31 USD 17,725 16,130 1 Micron Technology Inc. Cvt. 1.875% 8/1/31 USD 3,660 3,312 1 Micron Technology Inc. Cvt. 3.125% 5/1/32 USD 13,990 13,168 Neopost SA Cvt. 3.750% 2/1/15 EUR 2,845 3,676 1 Nuance Communications Inc. Cvt. 2.750% 11/1/31 USD 25,460 28,961 ON Semiconductor Corp. Cvt. 2.625% 12/15/26 USD 17,487 18,099 SanDisk Corp. Cvt. 1.500% 8/15/17 USD 27,735 30,716 1 Take-Two Interactive Software Inc. Cvt. 1.750% 12/1/16 USD 3,915 3,548 1 TIBCO Software Inc. Cvt. 2.250% 5/1/32 USD 19,760 19,809 1 Vishay Intertechnology Inc. Cvt. 2.250% 11/15/40 USD 2,875 2,444 1 Vishay Intertechnology Inc. Cvt. 2.250% 5/15/41 USD 10,745 7,857 1 Vishay Intertechnology Inc. Cvt. 2.250% 6/1/42 USD 2,215 2,099 Materials (8.3%) African Minerals Ltd. Cvt. 8.500% 2/10/17 USD 2,800 2,708 AngloGold Ashanti Holdings Finance plc Cvt. 3.500% 5/22/14 USD 2,300 2,444 Aquarius Platinum Ltd. Cvt. 4.000% 12/18/15 USD 2,400 1,368 ArcelorMittal Cvt. 5.000% 5/15/14 USD 1,295 1,318 Cemex SAB de CV Cvt. 4.875% 3/15/15 USD 24,859 23,181 Cemex SAB de CV Cvt. 3.250% 3/15/16 USD 15,972 14,874 Glencore Finance Europe SA Cvt. 5.000% 12/31/14 USD 1,400 1,715 Goldcorp Inc. Cvt. 2.000% 8/1/14 USD 1,085 1,250 Kaiser Aluminum Corp. Cvt. 4.500% 4/1/15 USD 7,855 10,305 Petropavlovsk 2010 Ltd. Cvt. 4.000% 2/18/15 USD 3,100 2,775 Royal Gold Inc. Cvt. 2.875% 6/15/19 USD 9,320 10,473 RTI International Metals Inc. Cvt. 3.000% 12/1/15 USD 11,885 12,034 Salzgitter Finance BV Cvt. 1.125% 10/6/16 EUR 200 242 Salzgitter Finance BV Cvt. 2.000% 11/8/17 EUR 2,650 3,704 1,2 ShengdaTech Inc. Cvt. 6.500% 12/15/15 USD 305 15 Steel Dynamics Inc. Cvt. 5.125% 6/15/14 USD 10,627 11,331 Tata Steel Ltd. Cvt. 4.500% 11/21/14 USD 3,531 3,487 United States Steel Corp. Cvt. 4.000% 5/15/14 USD 29,775 30,184 Welspun Corp. Ltd. Cvt. 4.500% 10/17/14 USD 2,700 2,403 Western Areas NL Cvt. 6.375% 7/2/14 AUD 1,185 1,200 Western Areas NL Cvt. 6.400% 7/2/15 AUD 500 511 Telecommunication Services (0.7%) Billion Express Investments Ltd. Cvt. 0.750% 10/18/15 USD 4,800 5,052 Inmarsat PLC Cvt. 1.750% 11/16/17 USD 1,300 1,638 Portugal Telecom International Finance BV Cvt. 4.125% 8/28/14 EUR 750 927 SK Telecom Co. Ltd. Cvt. 1.750% 4/7/14 USD 2,961 3,165 Utilities (0.6%) Tata Power Co. Ltd. Cvt. 1.750% 11/21/14 USD 2,700 2,700 YTL Corp. Finance Labuan Ltd. Cvt. 1.875% 3/18/15 USD 5,800 6,482 Total Convertible Bonds (Cost $1,408,341) Coupon Shares Convertible Preferred Stocks (11.0%) Consumer Discretionary (2.0%) General Motors Co. Pfd. 4.750% 464,100 16,534 Interpublic Group of Cos. Inc. Pfd. 5.250% 15,740 16,153 Energy (3.7%) Apache Corp. Pfd. 6.000% 147,900 7,238 1 Chesapeake Energy Corp. Pfd. 5.750% 13,950 12,764 Energy XXI Bermuda Ltd. Pfd. 5.625% 50,420 17,805 Goodrich Petroleum Corp. Pfd. 5.375% 358,000 12,194 SandRidge Energy Inc. Pfd. 8.500% 116,380 12,387 Financials (2.2%) Entertainment Properties Trust Pfd. 5.750% 237,600 4,919 Fifth Third Bancorp Pfd. 8.500% 60,550 8,621 Health Care REIT Inc. Pfd. 6.500% 190,133 10,528 MetLife Inc. Pfd. 5.000% 83,200 5,611 Wintrust Financial Corp. Pfd. 5.000% 7,530 7,822 Health Care (1.8%) HealthSouth Corp. Pfd. 6.500% 16,430 17,601 Omnicare Capital Trust II Pfd. 4.000% 253,600 11,618 Industrials (1.3%) Continental Airlines Finance Trust II Pfd. 6.000% 112,030 3,746 Stanley Black & Decker Inc. Pfd. 4.750% 33,480 3,953 United Technologies Corp. Pfd. 7.500% 253,200 14,133 Total Convertible Preferred Stocks (Cost $173,635) Temporary Cash Investment (1.8%) Money Market Fund (1.8%) 3 Vanguard Market Liquidity Fund (Cost 0.158% 29,452,738 Total Investments (99.4%) (Cost $1,611,429) Other Assets and Liabilities-Net (0.6%) 4 Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2012, the aggregate value of these securities was $459,423,000, representing 27.7% of net assets. 2 Non-income-producing securityinterest payments in default. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Cash of $2,500,000 has been segregated as collateral for open forward currency contracts. REIT—Real Estate Investment Trust. AUD—Australian dollars. Convertible Securities Fund CAD—Canadian dollars. CHF—Swiss francs. CNY—Chinese Yuan. EUR—Euro. GBP—British pounds. HKD—Hong Kong dollars. JPY—Japanese Yen. SGD—Singapore dollars. USD—United States dollars. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Convertible Securities Fund The following table summarizes the market value of the fund's investments as of August 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Convertible Bonds — 1,437,651 — Convertible Preferred Stocks 183,627 — — Temporary Cash Investments 29,453 — — Forward Currency Contracts—Assets — 1 — Forward Currency Contracts—Liabilities — (2,875) — Total 213,080 1,434,777 — D. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund’s risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Convertible Securities Fund At August 31, 2012, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Appreciation Contract (Depreciation) Counterparty Settlement Date Receive Deliver ($000) UBS AG 10/18/12 USD 83,439 EUR 66,160 (2,174) UBS AG 10/18/12 USD 20,423 HKD 158,385 1 UBS AG 10/18/12 USD 18,680 JPY 1,462,050 (177) UBS AG 10/18/12 USD 11,559 CAD 11,419 (301) UBS AG 10/18/12 USD 4,880 CHF 4,645 (124) UBS AG 10/18/12 USD 3,828 SGD 4,775 (41) UBS AG 10/18/12 USD 2,909 GBP 1,832 (46) UBS AG 10/18/12 USD 1,790 AUD 1,740 (12) (2,874) AUD—Australian dollar. CAD—Canadian dollar. CHF—Swiss Franc. EUR—Euro. GBP—British pound. HKD—Hong Kong dollar. JPY—Japanese yen. SGD—Singapore dollar. USD—U.S. dollar. E. At August 31, 2012, the cost of investment securities for tax purposes was $1,611,093,000. Net unrealized appreciation of investment securities for tax purposes was $39,638,000, consisting of unrealized gains of $98,640,000 on securities that had risen in value since their purchase and $59,002,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD CONVERTIBLE SECURITIES FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 17, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD CONVERTIBLE SECURITIES FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 17, 2012 VANGUARD CONVERTIBLE SECURITIES FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: October 17, 2012 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444 , Incorporated by Reference.
